Case 1:20-mj-00541-RHW Document 1 Filed 05/12/20 Page 1 of 4

                                               81,7('67$7(6',675,&7&2857
                                              6287+(51',675,&72)0,66,66,33,


                                                      FILE D
                                                       May 12 2020
                                                $57+85-2+16721&/(5.
                                                              
Case 1:20-mj-00541-RHW Document 1 Filed 05/12/20 Page 2 of 4
Case 1:20-mj-00541-RHW Document 1 Filed 05/12/20 Page 3 of 4
Case 1:20-mj-00541-RHW Document 1 Filed 05/12/20 Page 4 of 4
